Citation Nr: 1242205	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-31 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II with early neuropathy of the upper and lower extremities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, denied entitlement to service connection for coronary artery disease and hypertension.  The Veteran perfected a timely appeal.

In a November 2011 rating decision, the RO granted entitlement to service connection for myocardial infarction and coronary artery disease, status post coronary artery bypass graft with residual scar associated with herbicide exposure.   As such, the benefit sought has been granted in full.  Therefore, as the Veteran's appeal has been satisfied with respect to such issue, it is no longer before the Board.

The Board notes that a review of the Virtual VA paperless claims processing system revealed VA treatment records dated from August 2009 to June 2012, which have not been considered by the agency of original jurisdiction (AOJ).  Additionally, the Veteran has not waived AOJ consideration of such evidence.  38 C.F.R. 
§ 20.1304(c) (2012).  However, as his claim is being remanded, the AOJ will have an opportunity to review such VA treatment records such that no prejudice results to the Veteran in the Board considering them for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran is currently service-connected for diabetes mellitus type II with early neuropathy of the upper and lower extremities.  He alleges that such service-connected disability caused or aggravated his hypertension.  

The record reflects that, per VA treatment records, the Veteran had a diagnosis of hypertension in August 2002.  An October 2003 record reveals that he was newly diagnosed with diabetes mellitus and was started on medication for such disease.  The Veteran was afforded a VA examination in January 2008.  The VA examiner diagnosed the Veteran with hypertension and indicated that the condition did not appear to be secondary to the Veteran's diabetes.  However, the Board finds that the January 2008 VA examiner's opinion is inadequate and an additional medical opinion must be sought before adjudicating the Veteran's claim.  

In this regard, the examiner provided no rationale for his opinion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Second, the examination is inadequate because the VA examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect. 38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's hypertension.

In rendering such opinion, the examiner should also consider the Veteran's argument that, while his diabetes mellitus was formally diagnosed after his hypertension, he actually had such disease prior to 2003.  In this regard, he alleges that he had elevated glucose readings in 2002 and was experiencing symptoms of his diabetes mellitus prior to the 2003 diagnosis.

Additionally, as indicated in the Introduction, VA treatment records dated from August 2009 to June 2012 are contained in the Veteran's Virtual VA file, but have not been considered by the AOJ.  Therefore, in readjudicating the Veteran's claim, the AOJ should consider all evidence received since the issuance of the June 2009 statement of the case.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the January 2008 VA examiner so as to provide an addendum opinion regarding the etiology of the Veteran's hypertension.  If the January 2008 VA examiner is not available, the claims file should be afforded to an appropriate medical professional to offer such opinion.  The need for an additional examination is left to the discretion of the medical professional selected to proffer the addendum opinion.  

The examiner should review the claims file, to include the Veteran's lay statements, and then offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus caused or aggravated his hypertension.  

In rendering such opinion, the examiner should also consider the Veteran's argument that, while his diabetes mellitus was formally diagnosed after his hypertension, he actually had such disease prior to 2003.  In this regard, he alleges that he had elevated glucose readings in 2002 and was experiencing symptoms of his diabetes mellitus prior to the 2003 diagnosis.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received since the June 2009 statement of the case contained in the paper and Virtual files.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

